Citation Nr: 1536834	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 2009, for the assignment of a 30 percent rating for achalasia, status post Heller's myotomy.

2.  Whether the reduction of the rating for gastroesophageal reflux disease (GERD), from 30 percent disabling to 10 percent disabling, effective April 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2010 the Veteran requested a local hearing with a Decision Review Officer.  Thereafter, in a statement dated in January 2011, the Veteran withdrew his request.  Therefore, the Board finds that it may proceed with adjudication.  

The issue whether the reduction of the rating for GERD, from 30 percent disabling to 10 percent disabling, effective April 1, 2010, was proper, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his service-connected achalasia was received by VA in October 2008.

2.  There is no evidence of record from October 2007 to prior to May 28, 2009, documenting a worsening of the Veteran's achalasia. 

3.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than May 28, 2009, for a rating of 30 percent for achalasia, status post Heller's myotomy.

CONCLUSION OF LAW

The criteria for an effective date earlier than May 28, 2009, for a 30 percent evaluation for achalasia, status post Heller's myotomy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Notice was provided in December 2008 and September 2009.

The duty to assist has also been met.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  The effective date determination does not turn on a medical question; hence no further examination is needed.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

		II.  Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

The Veteran's achalasia, status post Heller's myotomy, is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7203, for stricture of the esophagus.  A 30 percent evaluation is warranted for moderate stricture, a 50 percent evaluation is warranted for severe stricture, permitting liquids only, and an 80 percent evaluation is warranted for permitting passage of liquids only, with marked impairment of general health.  

The Veteran filed a claim for a higher evaluation for achalasia, status post Heller's myotomy, in October 2008.  

In November 2008 the Veteran was afforded a VA medical examination.  It was noted that the Veteran had a history of achalasia treated with Heller's myotomy of the lower gastroesophageal reflux sphincter in 1996.  He complained of frequent heartburn with pyrosis.  He also complained of frequent regurgitation or water brash during the day.  The Veteran reported that his lower esophageal sphincter was "always open."  After examination the Veteran was reported to have undergone gastrointestinal surgery and subsequently had severe GERD with a history of esophagitis and esophageal ulcers.  The Veteran reported that the pyrosis and regurgitation had worsened since his prior examination.  

In January 2009 esophageal stricture was noted in the problem list.  The Veteran was noted to have a history of upper gastrointestinal (UGI) bleed and esophageal stricture requiring myotomy.  

The Veteran was denied a compensable evaluation for the disability in a February 2009 rating decision.

Within one year of the February 2009 rating decision, on May 28, 2009, the Veteran was noted to have recurrent problems with dysphagia and underwent an esophagogastroduodenoscopy (EGD).  Examination revealed distal esophagitis and some tightness at the gastroesophageal (GE) junction.  The GE junction was dilated using a 20 millimeter (60 French) CRE balloon.  It was noted that the Veteran was to be scheduled for pneumatic dilation in fluoroscopy.  

In October 2009 the Veteran was afforded a VA medical examination.  The history of his surgical procedure and symptoms was reported.  The Veteran reported that he still had balloon dilation every two to three months with the most recent having been performed in July 2009.  After examination the Veteran was diagnosed with achalasia with gastroesophageal reflux disease.  He had a history of balloon dilations and he was status post Heller myotomy since approximately 1996.  He was doing reasonably well on Protonix twice a day and balloon dilation every two to three months.  His current symptomology involved mostly some burning at night, though if he stayed on his medication and is regular with his dilations, he did not have regurgitation of food products or dysphagia.

Entitlement to an effective date prior to May 28, 2009, for the grant of an evaluation of 30 percent disabling for achalasia, status post Heller's myotomy, is not warranted.  The Veteran filed his claim for a higher evaluation in October 2008, which was initially denied in February 2009.  Thereafter, the Veteran was granted a 30 percent disability rating, effective May 28, 2009, the date of treatment revealing a tightness at the GE junction.  Although treatment records during the period from October 2007 to prior to May 28, 2009, reveal esophageal stricture on the problem list, the records do not show any indication of worsening of symptoms or tightness at the GE junction.  Thus, there is no medical evidence that may serve as an informal claim, in the year prior to October 2008, and entitlement to an evaluation of 30 percent disabling did not arise until May 28, 2009.  There was no evidence of moderate stricture prior to that date.  As such, an effective date prior to May 28, 2009, for the grant of a 30 percent evaluation is denied.


ORDER

Entitlement to an effective date earlier than May 28, 2009, for the assignment of a 30 percent rating for achalasia, status post Heller's myotomy, is denied.


REMAND

In January 2010 the RO reduced the evaluation of the Veteran's GERD from 30 percent to 10 percent disabling, effective April 1, 2010.  In a statement dated in October 2010 submitted to a United States Senator and, subsequently forwarded to VA by the Senator, the Veteran reports that he seeks restoration of his evaluation and continues to describe ulcers.  The Board finds that this represents a Notice of Disagreement with the reduction of his evaluation.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the reduction of his evaluation for GERD from 30 percent to 10 percent disabling, effective April 1, 2010.  Under the circumstances, remand of the issue to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC with respect to the claim of whether the reduction of the rating for GERD, from 30 percent disabling to 10 percent disabling, effective April 1, 2010, was proper, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow the appellant the requisite period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


